DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending.
Claims 5-19 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-4 are presented for examination and rejected as set forth below.

Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive.  Applicants argue that Zelickson does not teach the newly added limitation requiring that the composition containing the phytoestrogens being used in the method of treating alopecia contain either an exfoliant or preservative.  This is addressed by the newly relied-upon teachings of Brinton as is set forth in greater detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zelickson (WO2002/11675) in view of Brinton U.S. PGPub. 2012/0269793).
Applicants’ claims are directed to methods of applying a phytoestrogen composition to the scalp of a subject with alopecia.  Dependent Claims 3 and 4 narrow the identity of the particular phytoestrogen to be applied.  Claim 2 indicates that following the application of the phytoestrogen composition, a topical minoxidil composition is applied.
Zelickson describes treatment of alopecia using a composition containing, among others, phytoestrogens in a pharmaceutically and/or dermatologically acceptable carrier.  (Abs.).  More specifically, Zelickson describes the topical application of antiandrogenic compounds including phytoestrogens in patients with alopecia is useful for treating the associated hair loss.  (Pg.2, L.9-16; Pg.4, L.4-16).  Particular phytoestrogens to be used in such methods include each of the isoflavones genistein, diadzein, biochanin A and formononetin recited by instant claims 3 and 4.  (Pg.6, L.9-11).  Zelickson in fact explicitly describes the topical application of a phytoestrogen containing composition to the scalp for the treatment of hair loss, without specifying that the subject treated has alopecia required by the instant claims.  (Claim 15).  In addition, Zelickson 
Zelickson therefore describes treating hair loss by the topical application to the scalp of a phytoestrogen composition, describes alopecia as a particular disorder treatable by such a method, and each of the instantly claimed isoflavones genistein, diadzein, biochanin A and formononetin as particularly suitable phytoestrogens to utilize in such a method. As such, it would have been prima facie obvious to treat alopecia by topically applying to the scalp a composition containing any of the isoflavone phytoestrogens genistein, diadzein, biochanin A or formononetin.  This is because Zelickson suggests doing precisely this.  Concerning the subsequent topical application of minoxidil recited by Claim 2, Zelickson also indicates that this method of treating alopecia was known in the art at the time Zelickson was published.  Applicants are first reminded that generally, it is prima facie obvious to combine methods, each of which is taught by the prior art to be useful for same purpose, in order to arrive at a new method directed to achieving the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As such, treating alopecia by combining the topical application of an alopecia treating phytoestrogen compositions with a method of treating alopecia by the topical application of a minoxidil containing composition is prima facie obvious, owing to the fact that the art acknowledges that each method is independently known as effective in treating alopecia.  Concerning the minoxidil application following the phytoestrogen application, Applicants are reminded that in the absence of any new or unexpected results achieved by such an arrangement, any order of performing method steps is prima facie obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Until evidence is presented demonstrating an unexpected result is achieved by applying to the scalp of an alopecia patient a topical composition of minoxidil following the topical application of a phytoestrogen composition, such an arrangement of known process steps is obvious.
Despite this, Zelickson does not specify that the carrier composition is to contain either a preservative or an exfoliant.
This is cured by the teachings of Brinton, which is also directed to compositions of phytoestrogens such as genistein taught by each of Zelickson and the instant claims, and methods of using them to promote hair growth in the treatment of alopecia.  [0002; 0006-10; 0047].  Brinton indicates that these pharmaceutically and dermatologically acceptable phytoestrogen compositions may usefully include, among others, carriers which include preservatives.  [0067].  It would have been prima facie obvious for one having skill in the art to have used a carrier containing a preservative as the carrier described by Zelickson, owing to the fact that preservative-containing carrier compositions are known, by the teachings of Brinton, to be useful in formulating phytoestrogen compositions for use in the treatment of alopecia.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613